Citation Nr: 1431869	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma of the nose. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  This matter is now in the jurisdiction of the RO located in New York, New York.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the RO, in a September 2012 rating decision, fully granted the benefits sought on appeal, namely, service connection for basal cell carcinoma of the nose.


CONCLUSION OF LAW

The Board has no jurisdiction in this matter, and it must be dismissed.  38 U.S.C.A. §§  7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 19.4 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In June 2008, the Veteran filed a claim seeking service connection for basal cell carcinoma of the nose.  As noted above, the RO initially denied the claim, and the current appeal ensued.  After the Veteran perfected his appeal in May 2011, the RO granted service connection for basal cell carcinoma of the nose in a September 2012 rating decision, effective June 17, 2008.   With the favorable resolution of the Veteran's service connection claim, there is no longer a justiciable case or controversy pending before the Board.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 19.4.   Consequently, in the absence of any justiciable question, the appeal must be dismissed.

	
ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


